Title: From George Washington to Lieutenant General Rochambeau, 17 August 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Sir
						Head quarters Orange Town August 17. 1780
					
					When I had the honor of writing to You yesterday—from the hurry I was in I omitted to mention, that Major General Heath would remain with You agreable to your request, till I should think it necessary for him to join the Army. I write to him upon the subject to day. I have also given the Minister my opinion in favor of the utility of your proposal for engaging Hessian Deserters.
					Your Excellency’s Letter of the 12th came to hand last night. I had heard before of the prize Mr Greaves had taken, and from her value, not without concern. From your intelligence that the Ships You fought with, were from Jamaica, it would seem that the Count de Guichen would find no marine force to give him the least opposition when he arrived. possibly it might have been better, if these had remained there; as it would have taken from Mr Rodney’s strength, while they would have been too inconsiderable to have made any great resistance. But from the pleasing superiority which the Count has in Ships, and the skill and bravery of himself—and of his Officers & Men, I am led to expect the most favourable and happy issue to the expedition, though Mr Rodney should arrive with his combined force, before it was compleated. From some Letters received from the Eastward, it appears the British fleet bound to Quebec, has been very severely handled indeed. I shall be happy if that expected at New York from Cork with provision, shares the same, or a worse fate. I have received further accounts that an embarkation, as I mentioned yesterday, is going on. I have the Honor to be With great esteem & Attachment Sir Your Most Obedt servant
					
						Go: Washington
					
				